Citation Nr: 1540087	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  10-30 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1973 to August 1973.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for a respiratory disorder.  

In September 2010, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the Detroit, Michigan RO.  A transcript of this proceeding has been associated with the claims file.

The Board remanded the case in October 2013 and April 2014 for further development.  By a December 2014 decision, the Board denied the matter on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a May 2015 order, the Court vacated the December 2014 decision and remanded the case to the Board for further proceedings consistent with an May 2015 Joint Motion for Remand (JMR).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In advancing the terms of the May 2015 JMR, the Court found that the Board erred by relying on an inadequate VA examination report.  Specifically, the Court found the April 2014 VA examination report was inadequate because the examiner, in finding that the record showed the Veteran's asthma was clearly and unmistakably not permanently aggravated by service, relied on the lack of post-service treatment records from the 1970's and 1980's.  Moreover, the Court found that the Board did not provide an adequate statement of reasons or bases to support its reliance on the April 2014 VA examination report.  Additionally, the Court suggested that although the AOJ had obtained the Veteran's Social Security Administration (SSA) records and one document was in the Veteran's electronic claims file, it was unclear whether that document represented the total sum of records obtained from SSA.  

With respect to the April 2014 VA medical opinion, the examiner reported that the Veteran's entrance examination was normal, and that her service treatment records indicated she reported having asthma as a child, which showed the condition clearly and unmistakably preexisted service.  The examiner further noted that healthcare records from Ann Arbor VA Medical Center and her private physician indicated that the Veteran's asthma was aggravated by exercise and drastic climate changes, both of which occurred during her military service at Parris Island.  The examiner noted however, that one would have expected the Veteran's asthma to return to its baseline upon returning to Michigan.  The examiner stated that to determine whether a permanent worsening of the Veteran's asthma occurred during or due to service, medical records from the time following her discharge from service would need to be obtained.  The examiner reported that the Veteran's claims file did not contain medical records from the period prior to her service or during the time following service in the 1970s and 1980s, and that although records in 2009 showed exacerbations of her asthma, the records also indicated the Veteran had significant intermittent tobacco use.  The examiner reasoned that due to this lack of medical evidence, the evidence of record "clearly and unmistakably [...] does show that the preexisting asthma was not permanently aggravated by service."  

The April 2014 VA examination report erroneously considered the lack of evidence as "clear and unmistakable" evidence that the Veteran's condition was not permanently aggravated by service.  Thus, the opinion is inadequate for rating purposes.

The Board notes that the May 2015 JMR indicated that the April 2014 VA examination report was inadequate as the examiner did not consider the lay statements of the Veteran and her spouse regarding the onset of her asthma.  The Veteran has submitted conflicting statements regarding the onset of her asthma.  Specifically, her service treatment records noted that on several occasions she reported having asthma as a child.  See, e.g., July 1973 service treatment records.  The Veteran explicitly reiterated the pre-service existence of her asthma when she filed a claim for service aggravation of her asthma in August 1974.  However, in her January 2009 petition to reopen and March 2009 statement, the Veteran asserted that she did not have asthma as a child and that it began during service.  See also November 2010 DRO Hearing Transcript, pp. 4, 8-9.  

The Board finds that the Veteran's in-service statements to medical professionals to be of greater probative value than her statements in 2009 and 2010, as they were closer in time to her military service and given in the context of seeking professional medical care.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous records are more probative than history as reported by a Veteran); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  Thus, the Veteran's more recent statements regarding the onset of her asthma have diminished her credibility regarding the history of her claimed condition.

Nevertheless, as the April 2014 VA examiner stated that medical records documenting the Veteran's care for asthma during the period following service would be probative in determining whether her preexisting asthma was permanently aggravated during service, the AOJ should attempt to obtain any outstanding medical records for pertaining to treatment of the Veteran's asthma.  In particular, records of care from before service as well as following service in the 1970s and 1980s would be helpful.

Lastly, the Board notes the AOJ obtained a CD containing SSA records.  However, the only SSA record evident in the claims file is a single SSA Disability Determination and Transmittal form, dated in July 2010.  It is unclear whether this document represents the complete SSA file, or if there are outstanding SSA records.  Thus, on remand, the AOJ should clarify whether the Veteran's complete SSA file has been made part of the record, and if not, obtain any outstanding records.  

Accordingly, the case is REMANDED for the following actions:

1.  Clarify whether the Veteran's complete SSA records have been incorporated into her electronic claims file.  If this is not the case, obtain all relevant records pertaining to the Veteran's SSA disability benefits.

2.  Request that the Veteran provide or identify any documentation of pertinent medical care she received for her asthma disorder not already of record, to include care received prior to service and from her reported hospitalizations during the 1970s and 1980s.  After obtaining any necessary contact information and authorization from the Veteran, obtain copies of any outstanding treatment records from any provider identified by the Veteran.

If, after making reasonable efforts to obtain records identified by the Veteran; and if the AOJ is unable to secure such records, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  All records secured should be associated with the claims file.

3.  Obtain any outstanding VA treatment and evaluation records relating to the Veteran's asthma disorder.  All records secured should be associated with the claims file.

4.  After completing any other development deemed necessary, schedule the Veteran for an examination, with an examiner other than the author of the April 2014 examination report, to determine the current nature and etiology of her claimed asthma disorder.  The claims folder and a copy of this remand must be made available to the examiner, who should indicate on the examination report that the folder has been reviewed in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.  

Following review of the claims file, the examiner should provide an opinion on the following:

a) Whether there is clear and unmistakable evidence that the Veteran's asthma preexisted service.  

Note that "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  

b) If so, whether there is clear and unmistakable evidence that the Veteran's preexisting asthma was not aggravated by service (beyond the natural progress of the disease and not merely a temporary flare-up).

c) If there is not clear and unmistakable evidence that the Veteran's asthma preexisted service or was not permanently aggravated by service, whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's asthma had its onset in service or is otherwise related to service.  Note: if the examiner does not find by clear and unmistakable evidence that asthma preexisted service and was not permanently aggravated by service, the examiner is instructed to treat asthma as having first occurred during service.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claim on appeal.  If the benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

